Case 2:20-cv-02200-RFB-VCF Document1-1 Filed 12/04/20 Page 1 of 20

EXHIBIT “A”

EXHIBIT “A”
14

15

16

17

18

19

20

21

22

24

25

26

27

28

 

HSE 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 2 of 20

Electronically Filed
9/14/2020 10:16 AM
Steven D. Grierson

   

COMP

SCOTT L. POISSON

Nevada Bar No.: 10188
JAMIE H. CORCORAN, ESQ.

320 South Jones

Las Vegas, Nevada 89107
(702) 256-4566

(702) 256-6280 fax
jamie@vegashurt.com
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA

Rachelle Lockhart, individually; CASE NO.:
DEPT. NO.:

Plaintiff,
VS.

Smith’s Food & Drug Centers, Inc.; and
DOES 1 through 100; and ROE
CORPORATIONS 101 through 200

Defendants.

 

COMPLAINT
Plaintiff, through counsel, sues Defendants and alleges as follows:
1. This is an action for damages in excess of Fifteen Thousand Dollars
($15,000.00), exclusive of interest and costs.
2.  Atall times material, Plaintiff was and is present in Clark County, State of
Nevada
3. At all times material, Defendant, Smith’s Food & Drug Centers, Inc.
(hereinafter “Smith’s”) was doing business in Clark County, Nevada and is
subject to jurisdiction in Clark County, Nevada.

4. Upon information and belief, Defendant, Smith’s, owned and/or operated,

-l-

 

 

Case Number: A-20-821104-C

CLERK OF THE COUR
g i Enel pry

Nevada Bar No.: 11790 CASE NO: A-20-821104-C
BERNSTEIN & POISSON Department 32
19

20

21

22

23

24

25

26

27

28

Case 2:20-cv-02200-RFB-VCF Document1-1 Filed 12/04/20 Page 3 of 20

. Upon information and belief, at all times material herein, Doe and Roa

. The true names and capacities Defendants, Doe and Roe 1 through 200,

 

 

and/or managed certain property located at around Jones and Vegas Drive
in Clark County located at or around 1000 Green Valley Parkway, in Clark
County, Nevada, and commonly referred to as Smiths, and/or Smiths Food

and Drug Store, and/or Kroger West, and/or Kroger, and/or store M706.

Defendants 1 through 200 were legal residents/entities of Clark County,
Nevada, and authorized to do business by the State of Nevada, and/or were

employees, agents, or servants of Defendants.

are unknown. Plaintiff alleges that the Defendants Doe and Roe 1 through
200 were responsible for the Plaintiff's injuries: and are liable for Plaintiff's
damages. Plaintiff will ask leave of court to amend this Complaint and
insert the names and capacities of Doe and Roe 1 through 200 when they
are discovered. The DOE 1 is the unknown actual legal owner of the
property. The DOE 2 is the unknown maintenance and/or cleaning and/or
janitorial company responsible for cleaning and upkeep on the property.
The DOE 3 is the unknown property management company. The DOE 4 is
the true legal owner and/or corporate owner of the property. The DOE 5 is
the unknown employees, contractors, or agents that caused or failed to |

clean the hazard.

 
10

I

13

14

1)

17

18

19

20

21

22

23

24

25

26

27

28

 

 

mse 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 4 of 20

FACTUAL BACKGROUND
7. On or about November 6, 2019, Plaintiff was lawfully on Defendant's
property as a guest.
8. Plaintiff, while lawfully on the premises slipped and fell on a foreign
substance on the ground.
9. Asa result, Plaintiff suffered severe bodily injury.
10.Defendant, and each of them, known and unknown, owed a duty to warn
Plaintiff of perils that would foreseeably harm her, including placing
warnings, cleaning timely, and maintaining the premises safely.
11.Defendant, and each of them, known and unknown, through its employees
and/or contractors owed Plaintiff a duty to use due care in the monitoring,
maintenance, cleaning, and operation of the premises.
12.Defendant, and each of them, known and unknown, directly and through its
agents and employees owed a duty to maintain a safe premises to protect
persons such as plaintiff from harm.
Il, Negligence/ Premises Liability
13.Plaintiff realleges each of the foregoing allegations contained in paragraphs
1 through 12 as if fully set forth herein.
14.At all times material, Defendant, and each of them, known and unknown;
through its employees and/or agents was in control of, and responsible for
maintaining the premises in a reasonably safe condition to protect persons,
such as Plaintiff, from harm.
15.Defendant, and each of them, known and unknown, breached its duty to
Plaintiff in one or more of the following respects, but not limited to:
a. Failure to exercise reasonable care in performing routine
cleaning/ maintenance/stocking of the premises.
b. Failure to warn plaintiff of dangerous conditions on the premises.

c. Failure to inspect for dangerous conditions on the premises.

 
10

11

12

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ASe 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 5 of 20

d. Failure to cure dangerous conditions on the premises.

e. Failure to timely and properly maintain its premises

f. Failing to fix known defects and/or hazards.

a. Failure to follow safety protocol.

g. Failing to provide adequate safeguards in place to prevent
accidents from occurring

h. Failing to clean or warn once on notice of the hazard.
16.Defendant, through its employees and/or agents, knew or should have

known of the dangerous condition and risks therein.
17.As a result of Defendant's, and each of them known and unknown|

negligence, Plaintiff suffered serious bodily injury.

18.In addition to their direct liability, Defendants, and each of them, were and
are vicariously liable for the acts and omissions of any staff, agents, apparent
agents, servants, contractors, employees or by such other persons of
entities, consultants, independent contractors, whether in house or outside,
entities, individuals, agencies or pools which in any manner caused of
contributed to Plaintiffs irreparable harm and damage through respondeat
superior.
19. Defendant's, and each of them, known and unknown, breach of these duties
directly and proximately caused Plaintiff's injuries.
20.Plaintiff has suffered injury and damages in an amount in excess of

$15,000.00.

 

 
12

13

14

15

18

19

20

21

22

23

24

25

26

27

28

 

 

ase 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 6 of 20

il, NEGLIGENT HIRING/SUPERVISION

21.Plaintiff re-alleges each of the foregoing allegations contained in

paragraphs 1 through 20 as if fully set forth herein.

22. In addition to their direct liability, Defendants, and each of them,
known and unknown, were and are vicariously liable for the acts and omissions of
any staff, agents, apparent agents, servants, contractors, employees or by such
other persons or entities, consultants, independent contractors, whether in house
or outside, directly employed or not, entities, individuals, agencies or pools which
in any manner caused or contributed to Plaintiffs irreparable harm and damage.

23.  Atalltimes relevant herein, Defendants, through its agents, servants,
and/or employees thereof, were acting within the scope of employment with the
knowledge, permission and consent of it's employer(s) and/or contractors,
Therefore, employer(s) are responsible and liable for all of its employee’s negligent
conduct set forth herein under the theory of respondeat superior.

24. Upon information and belief, Defendants employed janitorial and
maintenance personnel, design teams, management, stockers, contractors,
installers, and other supervisory personnel for the purpose of supervising
employees, patrons, guests and invitees and maintaining said property and said
buffet in a reasonably safe and suitable condition.

25.  Atalltimes material, Defendant was in control of, and responsible fo
training, hiring, and/or screening employees/contractors, including the worker who
struck plaintiff, working on its premises, in a way designed to protect persons such
as Plaintiff from harm.

26. Defendant, and each of them, known and unknown, breached its
duty to Plaintiff in one or more of the following respects, but not limited to:

a. Failing to adequately supervise employees, agents, contractors

and/or subsidiaries.

 
20

21

22

23

24

25

26

27

28

 

ase 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 7 of 20

b. Failing to adequately train employees, agents, contractors and/or
subsidiaries.
c. Failing to adequately screen potential employees, agents,
contractors and/or subsidiaries before their hiring/contracting.
d. Failing to follow safety protocol.
27. Defendant, and each of them, known and unknown, breach of these
duties directly and proximately caused Plaintiff's injuries.
28. Plaintiff has suffered injury and damages in an amount in excess of
$15,000.00 subject to proof at trial.
29. At all times relevant herein, DOE Defendants, through its agents,
servants and/or employees thereof, were acting within the scope of employment
with the knowledge, permission and consent of it’s employer(s) and/or contractors.
Therefore, employer(s) are responsible and liable for all of it's employee's
negligent conduct set forth herein under the theory of respondeat superior.
30. Plaintiff has suffered injury and damages in an amount in excess of

$15,000.00 subject to proof at trial.

 

 
~~

ase 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 8 of 20

WHEREFORE, Plaintiff, expressly reserving her right to amend this
complaint at the time of, or prior to trial, prays for judgment against the Defendants,

and each of them, as follows:

1. For General and Special Damages sustained by Plaintiffin a sum in

20

21

22

23

24

25

26

27

28

 

 

excess of $15,000.00:

2. For Attorney’s Fees and Costs of suit incurred herein;
3. For interest at the statutory rate;
4. For such other relief as this Court deems appropriate.

Dated: September 14th_, 2020

BERNSTEIN AND POISSON

/s/ Jamie H. Corcoran
SCOTT L. POISSON, ESQ,
Nevada Bar No.:10188
JAMIE H. CORCORAN,, ESQ.
Nevada Bar No.: 11790
320 South Jones
Las Vegas, Nevada 89107
(702) 256-4566
Attorneys for Plaintiff

 
Case 2:20-cv-02200-RFB-VCF Document1-1 Filed 12/04/20 Page 9 of 20

Electronically Filed
10/12/2020 3:21 PM
Steven D. Grierson

POSER _ CLERK OF THE COU
BERNSTEIN & POISSON LLP Kei.b “bb csasee

320 S JONES BLVD
LAS VEGAS, NV 89107
(702) 256-4566

DISTRICT COURT

Saoinetiemnte cians

CLARK COUNTY, NEVADA

RACHELLE LOCKHART Case Number A-20-821104-C
Plaintiff

Ws Dept:

SMITH'S FOOD & DRUG CENTERS, ING PROOF OF SERVICE
Detlandant

 

 

DUSTIN GROSS, deposes and says: that at all times herein | am a citizen of the United Stales, over
18 years of age and not a party to nor interested in the proceeding in which this statement is made.

Affiant received a copy of the:
SUMMONS; COMPLAINT

i served the same on 10/02/2020 at 1:06 PM to:

Defendant SMITH'S FOOD & DRUG CENTERS, INC, BY SERVING CORPORATION SERVICE
COMPANY, REGISTERED AGENT

by leaving the copies with or in the presence of KRIS OSBORN, CORPORATE SPECIALIST, at 112 N
CURRY ST, CARSON CITY, NV 89703, pursuant to NRS 14.020,

Pursuant to NRS 53.045, | declare under penalty
of perjury under the law of the State of Nevada that __---—_----

the forgoing is true and correct. | a ) a“
ecto . / _
Executed: Tuesday, October 6, 2020 oe a Cte
ay DUSTIN GROSS. {2020-09080

Battle Born Process Service vv pi Lic «tae
3710 Grant Drive, Ste. L

Reno, NV 68509

775-507-7188

P-4933706.04

Case Number: A-20-821104-C
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 10 of 20

Electronically Filed
10/22/2020 2:49 PM
Steven D. Grierson

     

ANSC CLERK OF THE COURT
JERRY S. BUSBY Q fi dott
Nevada Bar #001107 ibe het
GREGORY A. KRAEMER

Nevada Bar #010911

COOPER LEVENSON, P.A.

3016 West Charleston Boulevard - #195

Las Vegas, Nevada 89102

(702) 366-1125

FAX: (702) 366-1857
jbusby@cooperlevenson.com
ekraemer@cooperlevenson.com

Attorneys for Defendant

SMITH’S FOOD & DRUG CENTERS, INC.

DISTRICT COURT
CLARK COUNTY, NEVADA

 

Rachelle Lockhart, individually, CASE NO.: A-20-821104-C
DEPT NO.: XXXII

Plaintiff,
VS.
Smith’s Food & Drug Centers, Inc.; and DEFFENDANT SMITH’S FOOD & DRUG
DOES 1 through 100; and ROE CENTERS, INC.’S ANSWER TO
CORPORATIONS 101 through 200 PLAINTIFE’S COMPLAINT

Defendants.

 

 

COMES NOW, Defendant, SMITH’S FOOD & DRUG CENTERS, INC., by and through its
attorney of record, JERRY S. BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., and hereby
answers Plaintiff's Complaint on file herein as follows:

1.

This answering Defendant states that it does not have sufficient knowledge or information
upon which to base a belief as to the truth of the allegations contained in Paragraphs 1, 2, 5, 6, 7, 8
and 9 of Plaintiff's Complaint and upon said ground, denies each and every allegation contained
therein.

IL.
Paragraphs 3, 10, 11 and 12 of Plaintiffs Complaint state a legal conclusion which is the sole

province of the Court to determine. This answering Defendant therefore denies said Paragraphs.

CLAC 6001338.1

Case Number: A-20-821104-C

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 11 of 20

WH.

This answering Defendant denies the allegations contained in Paragraph 4 of Plaintiffs
Complaint.

IV.

This answering Defendant, in response to Paragraph 13 of that portion of Plaintiff’ s
Complaint entitled “I. Negligence/Premises Liability” incorporates herein by reference each and
every answer previously alleged to the Paragraphs which the Plaintiff has realleged by incorporation.

V.

his answering Defendant states that it does not have sufficient knowledge or information
upon which to base a belief as to the truth of the allegations contained in Paragraphs 14 and 20 of
that portion of Plaintiff's Complaint entitled “I. Negligence/Premises Liability” and upon said
ground, denies each and every allegation contained therein.

VI.

This answering Defendant denies the allegations contained in Paragraphs 15, 16, 17 and 19

of that portion of Plaintiff's Complaint entitled “I, Negligence/Premises Liability”.
VIL.

Paragraph 18 of that portion of Plaintiff's Complaint entitled “I. Negligence/Premises
Liability” states a legal conclusion which is the sole province of the Court to determine. This
answering Defendant therefore denies said Paragraph.

VIL.

This answering Defendant, in response to Paragraph 21 of that portion of Plaintiffs
Complaint entitled “LL NEGLIGENT HIRING/SUPERVISION” incorporates herein by reference
each and every answer previously alleged to the Paragraphs which the Plaintiff has realleged by
incorporation.

IX.

Paragraphs 22, 25 and 29 of that portion of Plaintiff's Complaint entitled “I. NEGLIGENT

HIRING/SUPERVISION” state a legal conclusion which is the sole province of the Court to

determine. This answering Defendant therefore denies said Paragraphs.

CLAC 6001338.1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 12 of 20

X.

This answering Defendant states that it does not have sufficient knowledge or information
upon which to base a belief as to the truth of the allegations contained in Paragraphs 23, 28 and 30 of
that portion of Plaintiff's Complaint entitled “I NEGLIGENT HIRING/SUPERVISION” and
upon said ground, denies each and every allegation contained therein.

XI.

This answering Defendant denies the allegations contained in Paragraphs 24, 26 and 27 of

that portion of Plaintiff's Complaint entitled “IL NEGLIGENT HIRING/SUPERVISION”.
AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE

Plaintiff did not use reasonable diligence to care for her injuries, thereby aggravating said injuries
as aresult. Therefore, Plaintiff's claims against this answering Defendant should be denied, or any
recovery reduced in proportion to said negligence of Plaintiff.

SECOND AFFIRMATIVE DEFENSE

At the time and place alleged in Plaintiff's Complaint, and for a period of time prior thereto,
Plaintiff did not exercise ordinary care, caution, or prudence for the protection of her own safety, and
injuries and damages complained of by Plaintiff in the Complaint, if any, were directly and proximately
caused or contributed to by the fault, failure to act, carelessness, and negligence of Plaintiff, and
therefore Plaintiffs claims against this answering Defendant should be denied, or any recovery reduced
in proportion to said negligence of Plaintiff.

///
///
///
///
///
//1
///
///

CLAC 6001338.1

 
we

aD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 13 of 20

WHEREFORE, this answering Defendant prays that Plaintiff take nothing by virtue of her
Complaint on file herein; for costs and disbursements incurred in this action; and for such other and

further relief as to the Court may deem proper.

Dated this 22nd day of October, 2020.

COOPER LEVENSON, P.A.

By /s/ Jerry S. Busby
Jerry S. Busby
Nevada Bar No. 001107
Gregory A. Kraemer
Nevada Bar No. 010911
3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102
Attorneys for Defendant
SMITH’S FOOD & DRUG CENTERS, INC.

CLAC 6001338.1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 14 of 20

CERTIFICATE OF SERVICE

Pursuant to NRCP 5(b), I certify that I am an employee of COOPER LEVENSON, P.A. and
that on this 22nd day of October, 2020, I did cause a true copy of the foregoing DEFFENDANT
SMITHS FOOD & DRUG CENTERS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
to be served upon each of the parties listed below via electronic service through the Eighth Judicial
District Court’s Odyssey E-File and Serve System:

Jamie H. Corcoran, Esq.

BERNSTEIN & POISSON

320 South Jones Boulevard

Las Vegas, NV 89107

Attorneys for Plaintiff

By /s/ Theresa H. Rutkowski
An Employee of
COOPER LEVENSON, P.A.

 

CLAC 6001338.1

 
Bernstein & Poisson

320 S. Jones Blvd.

Las Vegas, Nevada 89107
OFFICE: (702) 877-4878 FAX: (702) 256-6280

dase 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 15 of 20

Electronically Filed

41/4/2020 2:37 PM

Steven D. Grierson
REA on OF THE COUR
Scott L. Poisson, Esq. { Pte: A
Nevada Bar No. 10188 a
Jamie H. Corcoran, Esq.
Nevada Bar No. 11790
BERNSTEIN & POISSON
320 S. Jones Blvd.
Las Vegas, Nevada 89107
Telephone: (702) 877-4878
Facsimile: (702) 256-6280
Email: jamie@vegashurt.com
Attorneys for Plaintiff

   

   

DISTRICT COURT
CLARK COUNTY, NEVADA
Rachelle Lockhart, individually; Case No.: A-20-821104-C

Plaintiff, Dept. No.: XXXII
Vs.

Smith’s Food & Drug Centers, Inc.; and
DOES 1 through 100; and ROE
CORPORATIONS 101 through 200

Defendants.

 

 

REQUEST FOR EXEMPTION FROM ARBITRATION

Plaintiff requests this matter be exempted from arbitration according to Nevada
Arbitration Rules 3 and 5, because this case could receive a jury award greater than
$50,000.

This is a premises liability action. On November 6, 2019, Plaintiff was on
Defendants premises when she slipped and fell on liquid on the ground. As a result of
the incident, Plaintiff has suffered severe and debilitating injuries. Plaintiff's medical bills

alone at this time are over $90,000.00.

Page 1 of 4

 

Case Number: A-20-821104-C

 
320 S. Jones Blvd.

Las Vegas, Nevada 89107
OFFICE: (702) 877-4878 FAX: (702) 256-6280

Bernstein & Poisson

dlase 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 16 of 20

MEDICAL SPECIALS

162.00
817.00
1,165.67
1,584.73
2,159.50
2,368.80

Radiology Associates of Nevada $

Vituity NV Koury Partners $
Henderson Fire Department $

ATI Physical Therapy >

Dr. Jay P. Mahajan (Las Vegas Neurology Center) $

Dr. Stephen A. Gephardt $

Doctors Center Family and Urgent Care $ 2,515.00
St Rose Dominican Hospital DOS 11/06/19 $ 6,916.00
St Rose Dominican Hospital DOS 11/10/19 $ 8,101.00
Desert Radiology $10,867.74
Perceptions Counseling Center $ 1,275.00
Desert Radiologists $ 10,867.74
Minimally Invasive Hand Institute $14,360.00
Red Rock Surgery Center $ 13,345.36
The Hand and Wrist Specialty Center $15,360.00
Total $ 91,864.74

The medical specials received so far in this case are over $90,000. Plaintiff also
has months of pain and suffering and lifelong ailments related to his injuries. This case
could receive a jury award greater than the Arbitration Program jurisdictional cap.

Therefore, Plaintiff moves that this matter be summarily exempted from Arbitration.

Page 2 of 4

 

 
Bernstein & Poisson

320 S. Jones Blvd.

Las Vegas, Nevada 89107
OFFICE: (702) 877-4878 FAX: (702) 256-6280

Giase 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 17 of 20

| hereby certify pursuant to NRCP 11 this case to be within the exemption(s)
marked above and am aware of the sanctions which may be imposed against any
attorney or party who without good cause or justification attempts to remove a case

from the arbitration program.

Dated this _4th__ day of November, 2020.
BERNSTEIN & POISSON
/s/ Jamie H. Corcoran

SCOTT S. POISSON, ESQ.
Nevada Bar No.: 10188
JAMIE H. CORCORAN, ESQ.
Nevada Bar No.: 11790

320 South Jones Blvd.

Las Vegas, Nevada 89107
(702) 256-4566

Attorneys for Plaintiff

Page 3 of 4

 

 
Bernstein & Poisson

320 S. Jones Blvd.
Las Vegas, Nevada 89107

OFFICE: (702) 877-4878 FAX: (702) 256-6280

Giase 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 18 of 20

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that | am over the age of eighteen years and | am an
employee of Bernstein & Poisson. On the _4th_day of November 2020, a true and
correct copy of the foregoing Request for Exemption was sent to ail interested parties,

via fax and the Court's electronic service system (PACER/EDCR 8.05, WIZNET).

Jerry Busby, Esq.
Cooper Levenson, P.A.
3016 West Charleston #195
LAS VEGAS, NEVADA 89102
Attorney for Defendant
By:_/s/ Montserrat Ramirez

An Employee of: Bernstein & Poisson

Page 4 of 4

 

 
Cae 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 19 of 20

Electronically Filed
11/19/2020 1:05 PM
Steven D. Grierson
CLER

K OF THE ht

 
  
 

 

CDRG
DISTRICT COURT

CLARK COUNTY, NEVADA

4 || Rachelle Lockhart, Plaintiff(s)

VS. CASE NO: A-20-821104-C
6 DEPT. NO: XXXII

Smith s Food & Drug Centers, Inc.,

Defendant(s)

 

COMMISSIONER’S DECISION ON REQUEST FOR EXEMPTION
10

11 |] REQUEST FOR EXEMPTION FILED ON: November 04, 2020

12 || EXEMPTION FILED BY: __Plaintiff OPPOSITION: No
13
14
15 DECISION
16
17

Having reviewed the Request for Exemption, and all related pleadings, the Request
18

for Exemption is hereby GRANTED.
19
20
a1 DATED this _19""_ of November, 2020.
22

23

24

 

 

25
26
27 1

ADR
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT

 

 

 

Case Number: A-20-821104-C
ADR
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT

Cale 2:20-cv-02200-RFB-VCF Document 1-1 Filed 12/04/20 Page 20 of 20

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

NOTICE

Pursuant to Nevada Arbitration Rule 5(D), you are hereby notified you have five (5) days
from the date you are served with this document within which to file written objections
with the Clerk of Court and serve all parties. The Commissioner’s Decision is deemed
served three (3) days after the Commissioner’s designee deposits a copy of the Decision in
the U.S. Mail. Pursuant to NEFCR Rule 9(f)(2) an additional 3 days is not added to the
time if served electronically (via e-service).

A copy of the foregoing Commissioner’s Decision on Request for Exemption was
electronically served, pursuant to N.E.F.C.R. Rule 9, to all registered parties in the
Eighth Judicial District Court Electronic Filing Program on the date of e-filing.

If indicated below, a copy of the foregoing Commissioner’s Decision on Request for
Exemption was also:

C1] Placed in the folder of counsel maintained in the Office of the Clerk of Court on
, 2020.

L] Mailed by United States Postal Service, Postage prepaid, to the proper parties listed
below at their last known address(es) on , 2020.

/s/ Lisa Kaba
ADR COMMISSIONER’S DESIGNEE

 
